Citation Nr: 0939644	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  04-30 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1966 to January 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2002 rating decision of the Boise, Idaho Department of 
Veterans Affairs (VA) Regional Office (RO).  In January 2007, 
the case was remanded for further development to include de 
novo review.  In October 2009, the Board received an 
additional statement from the Veteran.


FINDINGS OF FACT

1.  It is not shown that the Veteran served in combat.

2.  PTSD has been diagnosed; however, there is no credible 
supporting evidence corroborating that the Veteran was 
exposed to a stressor event in service.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

As this decision is based on de novo review, a letter in 
February 2007, informed the Veteran of the evidence and 
information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would provide 
to obtain evidence and information in support of his claim, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  The letter also 
provided the Veteran notice of how disability ratings and 
effective dates of awards are assigned (Dingess v. Nicholson, 
19 Vet. App. 473 (2006)).  Although complete VCAA notice was 
not provided to the Veteran prior to the initial adjudication 
in this matter, he has had ample opportunity to supplement 
the record and to participate in the adjudicatory process 
following notice.  The claim was reajudicated after all 
essential notice was given (curing any notice timing defect).  
See August 2009 supplemental statement of the case.  

The Veteran's service treatment and personnel records are 
associated with his claims file, as are VA treatment records.  
The RO arranged for a VA examination in March 2009.  VA's 
duty to assist the Veteran in the development of facts 
pertinent to his claim is met.  

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.

To establish service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); West 
v. Brown, 7 Vet. App. 70 (1994).  Where the veteran did not 
engage in combat with the enemy, or the claimed stressors are 
not related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and they must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The Veteran's service treatment records do not show any 
psychiatric complaints, symptoms, or diagnosis in service, 
including on service separation examination.  A service 
discharge document shows the Veteran was awarded a Vietnam 
Service Medal and a Vietnam Campaign Medal, and that his 
military occupation specialty (MOS) was "Admin Man."  His 
service personnel records show that he participated in 
Operations Adair and Calhoun against the enemy in the 
Republic of Vietnam.  There is no indication in the records 
that he engaged in combat. 

2002 to 2004 VA treatment records show a diagnosis of, and 
ongoing treatment, for PTSD (as well as alcohol addiction).

In a May 2004 statement, the Veteran indicated: that he was 
assaulted by an infantryman; he participated in POW camp 
interrogatories; he was involved in drug undercover work; he 
came under sniper fire while driving on the road; he was 
bitten by a Vietnamese man; and he performed field duties 
with the 7th Marines.  He also stated that that his best 
friend (J.E.) was killed by a booby trapped sword, and that 
he felt guilt because J.E. was on the list of individuals 
that he sent back to the field.  

In an April 2007 statement, the Veteran stated that he was in 
actual combat (not combat support) during the listed 
Operations noted in his personnel records.  He stated that he 
volunteered to go to the field and that he accompanied units 
3 of 7.  He stated that he was in combat with small arms, 
mortar and booby traps.  He indicated that he slept in the 
field, guarded prisoners, and observed brutal interrogations 
of prisoners.  He reported that J.E. was on temporary 
assignment to a Military Police (MP) company.  Attached to 
his statement was a March 1967 service record which shows the 
Veteran's duty status as Class I duty (which was described as 
"NO DUTY" - confined to quarters except for mess 
facilities).

Information received from the U.S. Marine Corps included a 
copy of U. S. Marines in Vietnam 1967, and Report of Casualty 
for J. E.  The report of casualty shows that J.E.'s 
organization at the time of his death was Co F 2d BN, 1stMar, 
1st MARDIV(REIN), FMF, FPO SFRAN 96602.  It was noted he was 
killed while on patrol as a result of fragmentation wounds to 
both legs and his left arm in the vicinity of Da Nang, 
Republic of Vietnam.  The publication pertaining to the 
Marines in Vietnam in 1967 does not contain any mention of 
the Veteran.

On March 2009 VA examination, the Veteran related that while 
his main duties in the military were clerical in nature, he 
was required on a regular basis to function as a military 
policeman both in camp and in the field.  He reported that he 
witnessed brutal treatment of prisoners and witnessed them 
tortured and killed.  He stated that his friend J. E. was 
killed, and that he felt guilty about it because he had 
chosen J. E. for the field.  He reported a history of drug 
and alcohol abuse which he attributed to coping with 
stressors from his active duty.  Mental status examination 
revealed that the Veteran was casually dressed and adequately 
groomed; his attitude was cooperative and he exhibited good 
eye contact; he was able to answer questions directly and 
expressed himself fairly well; he mood was stable and calm, 
but he admitted to periods of depression and anxiety 
especially in public settings; he reported that he could be 
irritable and easily frustrated at times; he reported passive 
thoughts of death, but denied suicidal ideation; he reported 
past visual hallucinations; there was no significant memory 
problems; his concentration was good.  The diagnoses were 
chronic PTSD, major depressive disorder, alcohol abuse and 
marijuana dependence (both in complete full remission).

The examiner opined:

"At present [the Veteran] does meet the diagnostic 
criteria for PTSD.  He was involved in some combat 
situations in Vietnam that led him to fear for his life, 
and the death of his friend was quite distressing to him 
since he was involved in administrative action that 
placed him in the field.  In addition, he states that 
witnessing the interrogation of prisoners of war 
continues to distress him to this day, and his accounts 
have remained very consistent over the course of the 
years, adding to their reliability.  It does appear that 
he abused substances as his primary way of coping with 
these symptoms for many years, but as he began to give 
up the use of these substances and deal more with his 
psychiatric symptomatology, it became difficult for him 
to maintain steady employment.  He has been able to work 
off and on since that time roughly 10 years ago, but it 
has become increasingly difficult.  It is safe to say 
the he has experienced reduced reliability and 
productivity due to his PTSD symptoms, and has also had 
a very negative impact on his social life and family 
life given his penchant for isolation and 
irritability."
In an October 2009 statement, the Veteran indicated that J. 
E. served with MP Co. 1st Marine Division but at the time of 
his death he was with "F/2/1".  He reiterated that he 
engaged in combat; however he did not have the exact 
locations.  He also alleged undercover work in an anti-drug 
unit in service.

Postservice medical evidence shows that the Veteran has a 
diagnosis of PTSD.  However, that of itself is insufficient 
to establish service connection for such disability.  What is 
also needed is credible supporting evidence that a stressor 
event in service actually occurred, and even an unequivocal 
medical diagnosis of PTSD would not suffice to establish 
service connection for PTSD in the absence of such credible 
supporting evidence.  38 C.F.R. § 3.304(f).  The Veteran has 
indicated that he was involved in actual combat and not in 
combat support; however, his allegations are patently 
inconsistent with his service personnel records, which are 
contemporaneous, and do not show or suggest that he had any 
combat experience.  Since it is not shown that the Veteran 
engaged in combat, there must be corroborative supporting 
evidence of an alleged stressor event in service.  See Cohen, 
10 Vet. App. at 128.

The Veteran provided sufficient detail regarding one alleged 
stressors (i.e. that J. E. died as a result of the Veteran 
sending him to the field); and based on such information, the 
RO attempted to verify such stressor.  The Report of Casualty 
for J. E. conflicts with the Veteran's accounts that J. E. 
was killed by a booby trapped sword and that he was on a 
temporary duty assignment with the Veteran's MP Company.  
Therefore, the Board finds the Veteran's account of the 
alleged stressor for which he provided sufficient information 
to allow for verification not credible.

The diagnoses of PTSD in the record are based on the 
Veteran's self-reported history of stressor events that are 
uncorroborated and are not credible.  Given the nature of his 
duties, his unit assignments, and compelling evidence in the 
record to the contrary, his accounts (which appear to have 
impressed the March 2009 VA examiner as they were accepted at 
face value) that he sent J.E. to his death in the field, that 
he engaged in undercover activities for an anti-drug MP unit, 
and that he witnessed atrocities committed by U.S. servicemen 
against enemy prisoners, may not be considered as anything 
more than far-fetched fabrications.  As it is not shown that 
the Veteran engaged in combat, or that there is credible 
supporting evidence of a stressor event in service (the only 
probative material evidence in the matter being 
contradictory), or that the Veteran has a diagnosis of PTSD 
based on a stressor that is supported by credible evidence, 
the regulatory criteria for establishing entitlement to 
service connection for PTSD are not met.  The preponderance 
of the evidence is against this claim, and it must be denied.


ORDER

Service connection for PTSD is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


